
	
		II
		112th CONGRESS
		1st Session
		S. 1027
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Barrasso (for
			 himself, Mr. Enzi,
			 Mr. Lee, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To provide for the rescission of certain instruction
		  memoranda of the Bureau of Land Management, to amend the Mineral Leasing Act to
		  provide for the determination of the impact of proposed policy modifications,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Energy and Western Jobs
			 Act.
		2.Rescission of
			 certain instruction memorandaThe following are rescinded and shall have
			 no force or effect:
			(1)The Bureau of Land Management Instruction
			 Memorandum entitled Oil and Gas Leasing Reform—Land Use Planning and
			 Lease Parcel Reviews, numbered 2010–117, and dated May 17, 2010.
			(2)The Bureau of Land Management Instruction
			 Memorandum entitled Energy Policy Act Section 390 Categorical Exclusion
			 Policy Revision, numbered 2010–118, and dated May 17, 2010.
			(3)Secretarial Order
			 No. 3310 issued by the Secretary of the Interior on December 22, 2010.
			3.Amendments to
			 the Mineral Leasing Act
			(a)Onshore oil and
			 gas lease issuance improvementSection 17(b)(1)(A) of the Mineral Leasing
			 Act (30 U.S.C. 226(b)(1)(A)) is amended in the seventh sentence, by striking
			 Leases shall be issued within 60 days following payment by the
			 successful bidder of the remainder of the bonus bid, if any, and the annual
			 rental for the first lease year and inserting The Secretary of
			 the Interior shall automatically issue a lease 60 days after the date of the
			 payment by the successful bidder of the remainder of the bonus bid, if any, and
			 the annual rental for the first lease year, unless the Secretary of the
			 Interior is able to issue the lease before that date. The filing of any protest
			 to the sale or issuance of a lease shall not extend the date by which the lease
			 is to be issued.
			(b)Judicial
			 reviewSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the
			 following:
				
					(q)Judicial
				reviewAny action seeking judicial review of the adequacy of any
				program or site-specific environmental impact statement under section 102 of
				the National Environmental Policy Act of 1969 (42 U.S.C. 4332) concerning oil
				and gas leasing for onshore Federal land shall be barred unless the action is
				brought in the appropriate district court of the United States by the date that
				is 60 days after the date on which there is published in the Federal Register
				the notice of the availability of the environmental impact
				statement.
					.
			(c)Determination
			 of impact of proposed policy modificationsThe Mineral Leasing Act is amended by
			 inserting after section 37 (30 U.S.C. 193) the following:
				
					38.Determination
				of impact of proposed policy modifications
						(a)DefinitionsIn
				this section:
							(1)DepartmentThe
				term Department means the Department of the Interior.
							(2)SecretaryThe
				term Secretary means the Secretary of the Interior.
							(b)Duty of
				Secretary
							(1)In
				generalBefore the modification and implementation of any onshore
				oil or natural gas preleasing or leasing and development policy (as in effect
				as of January 1, 2010) or a policy relating to protecting the wilderness
				characteristics of public land, the Secretary shall—
								(A)complete an
				economic impact assessment in accordance with paragraph (2); and
								(B)issue a
				determination that the proposed policy modification would have the effects
				described in paragraph (2)(A).
								(2)RequirementsIn
				carrying out an assessment to determine the impact of a proposed policy
				modification described in paragraph (1), the Secretary shall—
								(A)in consultation
				with the appropriate officials of each State (including political subdivisions
				of the State) in which 1 or more parcels of land subject to oil and natural gas
				leasing are located and any other appropriate individuals or entities, as
				determined by the Secretary—
									(i)(I)carry out an economic
				analysis of the impact of the policy modification on oil- and natural
				gas-related employment opportunities and domestic reliance on foreign imports
				of petroleum resources; and
										(II)certify that the policy modification
				would not result in a detrimental impact on employment opportunities relating
				to oil- and natural gas-related development or contribute to an increase in the
				domestic use of imported petroleum resources; and
										(ii)carry out a
				policy assessment to determine the manner by which the policy modification
				would impact—
										(I)revenues from oil
				and natural gas receipts to the general fund of the Treasury, including a
				certification that the modification would, for the 10-year period beginning on
				the date of implementation of the modification, not contribute to an aggregate
				loss of oil and natural gas receipts; and
										(II)revenues to the
				treasury of each affected State that shares oil and natural gas receipts with
				the Federal Government, including a certification that the modification would,
				for the 10-year period beginning on the date of implementation of the
				modification, not contribute to an aggregate loss of oil and natural gas
				receipts; and
										(B)provide notice to
				the public of, and an opportunity to comment on, the policy modification in a
				manner consistent with subchapter II of chapter 5 and chapter 7 of title 5,
				United States Code (commonly known as the Administrative Procedure
				Act).
								.
			4.Annual report on
			 revenues generated from multiple use of public land
			(a)Annual
			 reportAs part of the annual
			 agency budget, the Secretary of the Interior (acting through the Director of
			 the Bureau of Land Management) and the Secretary of Agriculture (acting through
			 the Chief of the Forest Service) shall submit an annual report detailing, for
			 each field office, the revenues generated by each use of public land.
			(b)InclusionsThe report shall include—
				(1)a line item for each use of public land,
			 including use for—
					(A)grazing;
					(B)recreation;
					(C)timber;
					(D)leasable
			 minerals, including a distinct accounting for each of oil, natural gas, coal,
			 and geothermal development;
					(E)locatable
			 minerals;
					(F)renewable energy
			 sources, including a distinct accounting for each of wind and solar
			 energy;
					(G)the sale of land;
			 and
					(H)transmission;
			 and
					(2)identification of
			 the total acres designated as wilderness, wilderness study areas, and wild
			 lands.
				(c)AvailabilityThe
			 Secretary of the Interior and the Secretary of Agriculture shall make the
			 report prepared under this section publicly available on the applicable agency
			 website.
			5.Federal onshore
			 oil and natural gas production goal
			(a)In
			 generalThe Secretary of the
			 Interior shall establish a domestic strategic production goal for the
			 development of oil and natural gas managed by the Federal Government.
			(b)RequirementsIn establishing the goal under subsection
			 (a), the Secretary shall—
				(1)ensure that the
			 United States maintains or increases production of Federal onshore oil and
			 natural gas;
				(2)ensure that the
			 10-year production outlook for Federal onshore oil and natural gas be provided
			 annually;
				(3)examine steps to
			 streamline the permitting process to meet the goal;
				(4)include the goal
			 in each resource management plan; and
				(5)analyze each
			 proposed policy of the Department of the Interior for the potential impact of
			 the policy on achieving the goal before implementation of the policy.
				6.Oil
			 shale
			(a)Additional
			 research and development lease salesNot later than 180 days
			 after the date of enactment of this Act, the Secretary of the Interior shall
			 hold a lease sale in which the Secretary of the Interior shall offer an
			 additional 10 parcels for lease for research, development, and demonstration of
			 oil shale resources in accordance with the terms offered in the solicitation of
			 bids for the leases described in the notice entitled “Potential for Oil Shale
			 Development; Call for Nominations—Oil Shale Research, Development, and
			 Demonstration (R, D, and D) Program” (74 Fed. Reg. 2611).
			(b)Application of
			 regulationsThe final rule entitled “Oil Shale
			 Management—General” (73 Fed. Reg. 69414), shall apply to all commercial leasing
			 for the management of federally owned oil shale and any associated minerals
			 located on Federal land.
			
